DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. 
1)	With respect to claim 1, Wood et al. teach a battery module (an energy-storage system) having parallel cooling comprising: 

a plurality of battery cells 26, the battery cells 26 being cylindrical rechargeable battery cells each having a first end and a second end, the first end distal from the second end, and having an anode terminal 44 and a cathode terminal 44 being disposed at the first end; 
a upper tray 30 (a current carrier) electrically coupled to the battery cells, the cathode terminal 44 of each of the battery cells being coupled to a respective first contact of the upper tray 30 (the current carrier), the anode terminal 44 of each of the battery cells being coupled to a respective second contact of the upper tray 30 (the current carrier); 
a lower tray 32 (a plate) disposed substantially parallel to the upper tray 30 (the current carrier) such that the battery cells 26 are disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate); and 
a housing 14 (an enclosure) having the battery cells 26, the upper tray 30 (the current carrier), and the lower tray 32 (the plate) disposed therein, the housing 14 (the enclosure) comprising: left or right portion of the housing 14 (a coolant sub-system) for circulating coolant flowing into the housing 14 (the enclosure) through an opening 94 (a coolant input port) and out of the housing 14 (the enclosure) through an opening 96 (a coolant output port), the cells 26 being disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate) such that an exterior side of each of the cells 26 is not in contact with the exterior sides of other cells 26, left or right portion of the housing 14 (the coolant sub-system) circulating coolant in parallel among and between the cells 26 to provide submerged, distributed cooling such that each of the cell 26 is at approximately the same predetermined temperature; a bottom 52 (a tray) having two battery packs 20 or 22 (modules) disposed therein; and a coolant system for 

Wood et al. do not specifically teach the battery module (the energy-storage system), wherein the cells are oriented and mounted horizontally in each half module.  
However, the particular rearrangement of the cells was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.

2)	With respect to claim 2, Wood et al. teach the battery module (the energy-storage system), wherein the coolant system with vacuum pump creates a pressure gradient for coolant flowing into and out of battery packs 20 or 22 (modules), the pressure gradient within the battery pack providing circulation of the coolant so as to minimize a temperature gradient within the battery pack (Wood et al.: Sections: [0050]). 

3)	With respect to claim 3, Wood et al. teach the battery module (the energy-storage system), wherein the cells 26 are disposed between the upper tray 30 (the current carrier) and the lower tray 32 (the plate) such that an exterior side of each of the cells 26 is not in contact with the exterior sides of other cells 26, the coolant sub-system circulating coolant among and between the cells to provide submerged, substantially even distributed cooling (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12).  

.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2003/0082439 to Sakakibara. 
1)	With respect to claim 4, Wood et al. do not specifically teach the battery module (the energy-storage system), wherein air pockets are formed using channels in a space between the current carrier and the plate that is not occupied by the cells, the air pockets comprising a fluid other than the coolant. 
However, Sakakibara teaches a battery pack comprises air pocket, wherein the air pocket works as an insulating material for reduce the weight and cost of the battery without reducing the cooling efficiency of the design (Sakakibara: Section [0024]). In this case, the coolant for the cooling system of Wood et al. could be liquid and the fluid in the air pockets could be air. 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Sakakibara with the motivation of having a means such the air pocket works as an insulating material for reduce the weight and cost of the battery without reducing the cooling efficiency of the design, as recited in Sakakibara, in section [0024].

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2012/0177971 to Cicero et al.
1)	With respect to claim 6, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the modules are arranged in a plurality of strings, each string of the plurality of strings including a plurality of modules (Cicero et al.: Fig.2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

2)	With respect to claim 7, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the coolant flows through the plurality of strings in parallel and the coolant flows within each string of the plurality of strings in parallel (Cicero et al.: Fig.2). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of 

3)	With respect to claim 8, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein the coolant comprises a liquid coolant (a liquid dielectric) (Cicero et al.: Section [0038]).  
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

4)	With respect to claim 9, Wood et al. do not specifically teach but Cicero et al. teach the battery module (the energy-storage system), wherein at least two adjacent modules of the plurality of modules are fluidly and electrically coupled to each other (Cicero et al.: Sections [0036]-[0038]; Figs. 1-3).    
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above features from Cicero et al. with the motivation of having a means such the arrangement of the cooling system helps maintain the temperature of the battery system.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0274952 to Wood et al. in view of US Patent Application Publication 2010/0297486 to Fujii et al. in further view of US Patent Application Publication 2009/0297892 to Ijaz et al.
1)	With respect to claim 10, Wood et al. teach a housing 14 (a container) of an energy-storage system having parallel cooling comprising: a module housing, each module comprising two half module housings coupled together, each half module housing is configured to receive a plurality of cells 26 each having an anode terminal and a cathode terminal being disposed at one end, the half module housing further including: 

a lower tray 32 (a retainer element) disposed substantially parallel to the upper tray 30 (the current carrier); and 
the housing 14 (an enclosure) having the upper tray 30 (the current carrier) and the lower tray 32 (the retainer element) disposed therein (Wood et al.: Sections: [0027]-[0039]; Figs. 2-12). 

Wood et al. do not specifically teach the battery module (the energy-storage system), mounting the cells horizontal within each half module housing.  
However, the particular rearrangement of the cells was held to be an obvious matter of design choice.  In In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). With the motivation of having a means such the rearrangement could be modified due to the needs of the customer.

Wood et al. do not specifically teach the battery further comprising: a tray having the plurality of modules disposed therein, the tray including: a positive bus bar; a negative bus bar, the positive and negative bus bars being separately electrically coupled to the power connectors associated with the plurality of modules; and a coolant system for circulating coolant flowing into the tray across the plurality of module housings and battery cells in parallel such that each of the module housings and each of the cells is at approximately the same predetermined temperature.

It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above teaching from Fujii et al. with the motivation of having a means such polycarbonate is a common material for housing or covering of a battery module.

Wood et al. do not specifically teach, but Ijaz et al. teach a battery module comprising buss bars 308 or 309 (the current carrier) including a plurality of fuses each electrically coupled to the respective first contact (Ijaz et al.: Section [0083]; Figs. 13b and 13c).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Wood et al. with the above teaching from Ijaz et al. with the motivation of having a means such fuse improve the safety of the battery module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/26/2022